Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on May 2, 2022, claims 1, 2, 4-7, and 9 were amended, new claim 10 was added, and claim 8 was cancelled.  
Claims 1-7 and 9-10 are currently pending, of which claims 1, 7, and 10 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
The means-plus-function interpretation as presented in the Non-Final Office Action dated February 17, 2022 is presented below including amended features and features recited in newly added claim 10.
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark D. Saralino on May 24, 2022.
Because the current title of the invention is not descriptive, a new title was proposed and agreed upon as follows:
CUTTING MACHINE AND CUTTING METHOD INCLUDING TOOL RADIUS COMPENSATION RELATIVE TO A LASER PATH

Claims 1, 2, 7, and 10 have been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A cutting machine comprising: 
a machine main body configured to cut a workpiece; and 
a numerically control (NC) device configured to control the machine main body, wherein: 
the machine main body comprises:
a machining unit configured to cut the workpiece by changing a relative position between the workpiece and a beam spot of a laser beam, comprising a nozzle attached at a tip portion of the machining unit and having an opening portion formed therein for radiating the laser beam to the workpiece; and 
a tool path control unit configured to control a tool path based on a drive control signal, wherein the tool path is a path of the beam spot that is formed by vibrating the laser beam in a non-circular vibration pattern, and corresponds to a cutting tool and has a non-circular shape, 
the NC device comprises:
a tool radius compensation amount calculation unit configured to generate tool radius compensation information for compensating a tool radius of the cutting tool to cut the workpiece based on a machining program and a machining condition set based on product shape information including dimensions and a shape of a final machined product obtained by cutting the workpiece, 
the tool radius compensation information including a first tool radius compensation value in a left tool radius compensation and a second tool radius compensation value in a right tool radius compensation, 
the first tool radius compensation value corresponding to a distance from a center line that passes a center point of the opening portion of the nozzle and is parallel to a traveling direction of the nozzle to a first machining surface formation position, 
the second tool radius compensation value corresponding to a distance from the center line to a second machining surface formation position, 
the first machining surface formation position being a position where a distance from the center line in a left side is maximum in the tool path, and 
the second machining surface formation position being a position where a distance from the center line in a right side is maximum in the tool path;
a machining path calculation unit configured to determine a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, and the tool radius compensation information, and to generate a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, and the cutting compensation condition; and 
a drive control unit configured to generate the drive control signal for controlling the machine main body based on the tool radius compensation control signal.
  
2. (Currently Amended) The cutting machine according to claim 1, wherein 
the machine main body further comprises a laser oscillator configured to be controlled by the NC device and to generate the laser beam, and 
the tool path control unit is housed inside the machining unit, and controls the path of the beam spot of the laser beam emitted from the opening portion in the non-circular vibration pattern.  

7. (Currently Amended) A cutting method comprising: 
setting a machining program and a machining condition based on product shape information including dimensions and a shape of a final machined product obtained by cutting a workpiece; 
generating tool radius compensation information for compensating a tool radius of a cutting tool to cut the workpiece based on the machining program and the machining condition, 
the tool radius compensation information including a first tool radius compensation value in a left tool radius compensation and a second tool radius compensation value in a right tool radius compensation, 
the first tool radius compensation value corresponding to a distance from a center line that passes a center point of an opening portion of a nozzle through which a laser beam passes and is parallel to a traveling direction of the nozzle to a first machining surface formation position, 
the second tool radius compensation value corresponding to a distance from the center line to a second machining surface formation position, 
the first machining surface formation position being a position where a distance from the center line in a left side is maximum in a tool path, and 
the second machining surface formation position being a position where a distance from the center line in a right side is maximum in the tool path, wherein the tool path is a path of a beam spot that is formed by vibrating the laser beam in a non-circular vibration pattern, and corresponds to the cutting tool and has a non-circular shape; 
determining a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, and the tool radius compensation information;  
generating a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, and the cutting compensation condition; 
generating a drive control signal for controlling a machine main body based on the tool radius compensation control signal; 
moving the nozzle to an intended position based on the machining program and the machining condition; 
radiating the laser beam to the workpiece from the opening portion based on the machining program and the machining condition; and 
controlling the tool path based on the drive control signal.  

10. (Currently Amended) A cutting machine comprising: 
a machine main body configured to cut a workpiece; and 
a numerically control (NC) device configured to control the machine main body, 
wherein the machine main body comprises:
a machining unit configured to cut the workpiece by changing a relative position between the workpiece and a beam spot of a laser beam, comprising a nozzle attached at a tip portion of the machining unit and having an opening portion formed therein for radiating the laser beam to the workpiece; and 
a tool path control unit configured to control a tool path based on a drive control signal, wherein the tool path is a path of the beam spot that is formed by vibrating the laser beam in a non-circular vibration pattern, and corresponds to a cutting tool and has a non-circular shape, wherein: 
the tool path control unit comprises any one of (a), (b), and (c), 
(a) a cylindrical lens configured to deform the beam spot of the laser beam; and a drive unit configured to reciprocally and rotationally vibrate the cylindrical lens in a direction with an optical axis of the laser beam as a rotation axis, or reciprocally and linearly vibrate the cylindrical lens in a direction orthogonal to the optical axis of the laser beam and in a radial direction of the cylindrical lens, 
(b) a collimator lens configured to convert the laser beam into a parallel beam; a focusing lens configured to focus the laser beam having been converted into the parallel beam and apply the parallel beam to the workpiece; and a drive unit configured to drive the focusing lens to shift an optical axis of the focusing lens from an optical axis of the laser beam, 
(c) first and second scanning mirrors configured to reflect the laser beam; a first drive unit configured to reciprocally drive the first scanning mirror in a predetermined direction within a predetermined angle range; and a second drive unit configured to reciprocally drive the second scanning mirror in a direction different from the driving direction of the first scanning mirror within a predetermined angle range, 
the NC device: 
generates tool radius compensation information for compensating a tool radius of the cutting tool to cut the workpiece based on a machining program and a machining condition set based on product shape information including dimensions and a shape of a final machined product obtained by cutting the workpiece, the tool radius compensation information including a first tool radius compensation value in a left tool radius compensation and a second tool radius compensation value in a right tool radius compensation, the first tool radius compensation value corresponding to a distance from a center line that passes a center point of the opening portion of the nozzle and is parallel to a traveling direction of the nozzle to a first machining surface formation position, the second tool radius compensation value corresponding to a distance from the center line to a second machining surface formation position, the first machining surface formation position being a position where a distance from the center line in a left side is maximum in the tool path, and the second machining surface formation position being a position where a distance from the center line in a right side is maximum in the tool path; 
determines a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, and the tool radius compensation information; 
generates a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, and the cutting compensation condition; and 
generates the drive control signal for controlling the machine main body based on the tool radius compensation control signal.   


35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 2, 4, 5, 6, and 10 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a machining unit”, “a tool path control unit”, “a tool radius compensation amount calculation unit”, “a machining path calculation unit”, and “a drive control unit”.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0021]-[0027] of the Specification, as published, the “machining unit” is construed as a functional block of a numerical control device that cuts the workpiece by changing a relative position of the workpiece and cuts the workpiece with a non-circular tool path.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0027] and [0050]-[0052] of the Specification, as published, the “tool path control unit” is construed as a functional block of a numerical control device that vibrates, in a non-circular vibration pattern, the laser beam traveling in the machining unit 104 and emitted from the opening portion 105. As the tool path control unit 300 vibrates the laser beam in the non-circular vibration pattern, the machining unit 104 cuts the workpiece W with the non-circular tool path.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0033]-[0035], [0044], and [0067] of the Specification, as published, the “tool radius compensation amount calculation unit” is construed as a functional block of a numerical control device that generates tool radius compensation information TC for compensating the tool radius of the cutting tool configured to cut the workpiece W based on the machining program PP and the machining condition CP.  The tool radius compensation amount calculation unit 201 generates the tool radius compensation information TC based on the recognized tool path TP, a path NP of the nozzle 106 (hereinafter, referred to as the nozzle path NP), and a cutting travelling direction DT.  
For purposes of examination and in accord with FIGS. 1, 2, and 5 and paragraphs [0044]-[0047], and [0068] of the Specification, as published, the “machining path calculation unit” is construed as a functional block of a numerical control device that generates a tool radius compensation control signal TS based on the translation result, the machining program PP, the machining condition CP, the tool radius compensation information TC, and the determined cutting compensation condition.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0047]-[0050], and [0069] of the Specification, as published, the “drive control unit” is construed as a functional block of a numerical control device that generates the drive control signal CS for controlling the machine main body based on the tool radius compensation control signal. 
Referring to claim 2, this claim simply adds more detail to or is cumulative to the “the tool path control unit” and “the machining unit” of independent claim 1.
Referring to claims 4 and 5, these claims recite the claim limitation “a drive unit”.  
For purposes of examination and in accord with FIG. 3A and FIG. 3B and paragraphs [0054]-[0057] of the Specification, as published, the “drive unit” is construed as a functional block of a numerical control device that reciprocally and rotationally vibrates the cylindrical lens 312 with an optical axis of the laser beam as a rotation axis, or reciprocally and linearly vibrates the cylindrical lens 312 in a direction orthogonal to the optical axis of the laser beam and in a radial direction of the cylindrical lens 312. The drive unit 313 vibrates the cylindrical lens 312 in a set vibration pattern.  The “drive unit” is also construed as a functional block of a numerical control device that shift the optical axis of the focusing lens 325 from the optical axis of the laser beam.
Referring to claim 6, this claim recites the claim limitation “a tool path control unit”, “a first drive unit” and “a second drive unit”.  
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0027] and [0050]-[0052] of the Specification, as published, the “tool path control unit” is construed as a functional block of a numerical control device that vibrates, in a non-circular vibration pattern, the laser beam traveling in the machining unit 104 and emitted from the opening portion 105. As the tool path control unit 300 vibrates the laser beam in the non-circular vibration pattern, the machining unit 104 cuts the workpiece W with the non-circular tool path.
For purposes of examination and in accord with FIG. 5 and paragraphs [0062]-[0064] of the Specification, as published, the “first drive unit” is construed as a functional block of a numerical control device that reciprocally drives the scanning mirror 341 in a predetermined direction (for example, the X direction) within a predetermined angle range under the control of the drive control unit 203.  For purposes of examination and in accord with FIG. 5 and paragraphs [0062]-[0064] of the Specification, as published, the “second drive unit” is construed as a functional block of a numerical control that reciprocally drives the scanning mirror 343 in a direction different from the driving direction of the scanning mirror 341 (for example, the Y direction) within a predetermined angle range under the control of the drive control unit 203.
Referring to independent claim 10, this claim recites the claim limitations “a machining unit”, “a tool path control unit”, “a drive control unit”, “a first drive unit”, and “a second drive unit”.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0021]-[0027] of the Specification, as published, the “machining unit” is construed as a functional block of a numerical control device that cuts the workpiece by changing a relative position of the workpiece and cuts the workpiece with a non-circular tool path.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0027] and [0050]-[0052] of the Specification, as published, the “tool path control unit” is construed as a functional block of a numerical control device that vibrates, in a non-circular vibration pattern, the laser beam traveling in the machining unit 104 and emitted from the opening portion 105. As the tool path control unit 300 vibrates the laser beam in the non-circular vibration pattern, the machining unit 104 cuts the workpiece W with the non-circular tool path.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0047]-[0050], and [0069] of the Specification, as published, the “drive control unit” is construed as a functional block of a numerical control device that generates the drive control signal CS for controlling the machine main body based on the tool radius compensation control signal. 
For purposes of examination and in accord with FIG. 5 and paragraphs [0062]-[0064] of the Specification, as published, the “first drive unit” is construed as a functional block of a numerical control device that reciprocally drives the scanning mirror 341 in a predetermined direction (for example, the X direction) within a predetermined angle range under the control of the drive control unit 203.  For purposes of examination and in accord with FIG. 5 and paragraphs [0062]-[0064] of the Specification, as published, the “second drive unit” is construed as a functional block of a numerical control device that reciprocally drives the scanning mirror 343 in a direction different from the driving direction of the scanning mirror 341 (for example, the Y direction) within a predetermined angle range under the control of the drive control unit 203.
Because the referred claim limitations of claims 1, 4, 5, 6, and 10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
WO 2017199410 A1 to Yamamoto et al. (“Yamamoto”) describes a laser processing machine for processing a workpiece by irradiating a laser light to a workpiece and forming a cut surface on the workpiece. Page 1, seventh full paragraph.  Yamamoto: Page 3, second full paragraph “As shown in FIG. 1, the laser processing machine 1 includes a workpiece supporting section 10 for supporting a workpiece W, a machining head 20 for irradiating the workpiece W with laser light L, a workpiece supporting section 10 And a processing head 20, a contact detection unit 50 for detecting that the processing target W and the processing head 20 are in contact with each other, a control device 40 as a correction value calculation device.” Yamamoto describes on Page 3, fourth full paragraph “The processing head 20 irradiates the laser light L to the workpiece W to form a cutting groove CD on the workpiece W for cutting the workpiece W.” Yamamoto also describes on Page 5, second full paragraph “And a correction value calculating section 45 for measuring the half of the width DW of the cutting groove CD formed by the previously inputted processing condition to calculate the tool radius correction values ΔX, ΔY during machining. In the first embodiment, the correction value calculation unit 45 of the control device 40 calculates the tool radius correction values ΔX and ΔY in the X direction and the Y direction, respectively.” Yamamoto describes on Page 5, first full paragraph “The control device 40 is connected with an input device 41 for inputting information on each part PT in the workpiece W, a program PG for processing, and processing conditions.” Yamamoto describes on Page 9, second full paragraph “… the program PG 1 according to the first embodiment are processing position information …” Yamamoto further describes on Page 6, third full paragraph (“As shown in FIG. 4, the hole 100 formed in Embodiment 1 has a longitudinal direction parallel to the X direction and a short direction parallel to the Y direction. For this purpose, as shown in FIGS. 4 and 5, the cut surface CS formed on the inner surface of the hole 100 has a first X direction cross section CSX 1 parallel to the X direction, a second X direction section parallel to the X direction CSX 2, a first Y direction cutting plane CSY 1 parallel to the Y direction, and a second Y direction cutting plane CSY 2 parallel to the Y direction.”  Yamamoto describes on Page 6, second full paragraph, “In the first embodiment, as shown in FIG. 4, the control device 40 cuts a part of the workpiece W into a rectangular shape to form a punched hole 100 at a position to become the remnant material BM, and the punched hole 100, the shape of cutting the part of the workpiece W is not limited to the rectangular shape.” However, Yamamoto would not be combinable with the cited art of record, as it is not teaching the recitations defining the tool radius compensation information including the first tool radius compensation value and the second tool radius compensation value as recited in the independent claims.  Therefore, the description of Yamamoto would not enable a person of ordinary skill in the art to implement a cutting machine that  determines a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, and the tool radius compensation information, and to generate a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, and the cutting compensation condition.  
US Patent No. 10,859,997 B1 to Miles et al. (“Miles”) describes a geometric model fitting based calibration process determining offsets between the actual tool center point and theoretical tool center point of a numerically controlled machining system, thereby enabling the system to apply compensation to the offsets in order to align the actual and theoretical tool positions. FIG. 3 illustrates how offsets can be determined based on circular model data fitting in accordance with some embodiments. With reference to FIG. 3 of Miles, data set 310 includes x- and y-axis coordinates of a set of n measured actual TCP's positions as the tool rotates around a rational axis 350 (presumably perpendicular to the x-y plane defined by x-axis 380 and y-axis 370). Column 6, lines 46-57. From the data set 310, the NC machining system or an associated computational facility computes a centroid (xc, yc) of the measured positions, and creates a new coordinate system (based on x′-axis 382 and y′-axis 372) centered at this centroid. The NC machining system or an associated computational facility creates a vector 320 from the centroid to a first data point 330 within the data set 310 where measurement coordinates were zeroed (i.e., coordinates (x0, y0) of the first data point is (0, 0) under the original x-y coordinate system). Column 7, lines 4-10. The NC machining system or an associated computational facility can compute a phase angle, φ, between the new x′-axis and the vector 320. With these computations, in Miles, the NC machining system or an associated computational facility determines the tool offset relative to the rotational axis 350 as a function of a rotation angle of the rotational axis 350. Column 7, lines 20-24.  However, the description of Miles would not be combinable with the cited art of record, as it is not teaching the recitations defining the tool radius compensation information including the first tool radius compensation value and the second tool radius compensation value as recited in the independent claims.  Therefore, the description of Miles would not enable a person of ordinary skill in the art to implement a cutting machine that  determines a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, and the tool radius compensation information, and to generate a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, and the cutting compensation condition.  
US Patent Publication No. 2010/0200552 A1 to Mienhardt describes a method for determining a reference focal position of a focused laser beam passing through an opening in a nozzle body of a laser processing nozzle relative to a workpiece, in which the method includes: simultaneously cutting off a portion of the workpiece using the focused laser beam to form an edge on the workpiece and altering a distance between a focal point of the focused laser beam and the workpiece in a direction of an axis of the laser beam; determining coordinates of the edge formed on the workpiece; based on the determined coordinates, determining a section of the edge that protrudes the furthest from the workpiece; and establishing a reference focal position FL of the laser beam based on the determined coordinates corresponding to the section of the edge that protrudes the furthest from the workpiece.
US Patent Publication No. 2011/0120982 A1 to Sepp et al. (“Sepp”) describes a method of oblique laser beam cutting and a laser processing machine for performing the same. Paragraph [0006] A supersonic flow of cutting gas discharged from a cutting gas nozzle is orientated at an oblique cutting angle with respect to a workpiece surface. The workpiece and the laser cutting beam are moved relative to each other during the oblique laser beam cutting operation, in which the oblique cutting angle extends along a plane that is perpendicular to a direction of advance. During the relative movement of the laser cutting beam and cutting gas, the position of the laser cutting beam on the workpiece surface is adjusted such that the laser cutting beam strikes the workpiece surface in a high-pressure region formed within the supersonic flow of cutting gas. Paragraph [0007] The position of the high pressure region within the supersonic flow of cutting gas depends, in part, on an oblique cutting angle, which may change during the laser cutting operation. For angles at which the laser cutting beam is not orientated perpendicular to the workpiece surface, the high-pressure region and consequently the position of the laser cutting beam on the workpiece surface are displaced with respect to the nozzle axis of the cutting gas nozzle, in which the nozzle axis corresponds to the center of the supersonic flow of cutting gas. By producing a desired displacement between the laser cutting beam and a center of the supersonic flow of cutting gas, the cutting gap can be moved into a region where the flow conditions are improved. Paragraph [0006]  However, the description of Sepp would not be combinable with the cited art of record, as it is not teaching the recitations defining the tool radius compensation information including the first tool radius compensation value and the second tool radius compensation value as recited in the independent claims.  Therefore, the description of Sepp would not enable a person of ordinary skill in the art to implement a cutting machine that determines a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, and the tool radius compensation information, and to generate a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, and the cutting compensation condition.  
US Patent Publication No. 2020/0156184 A1 to Regaard describes a method performed by a laser machine, in which, before the actual laser-beam machining process, the influence of a change in the position of at least one movable laser machine component and/or of a moveable part of the laser-beam machining head, on the position of the focal point of the laser beam in the focal plane or relative to a reference point on the laser-beam machining head, in particular to a nozzle center, is recorded. Paragraph [0010] Then, before and/or during laser-beam material machining, the focal point is set on the basis of the previously recorded change in position to a preset position in the focal plane or relative to the reference point by setting the position of at least one optical element in the beam guide of the laser beam, in particular in the laser-beam machining head. The at least one optical element is then moved or tilted before and/or during laser-beam material machining in a different spatial direction to that when recording the change in the position of the focal point, which led to the change in position of the focal point. An additional optical element in the beam guide of the laser beam is adjusted in order to compensate for the change in the position of the focal point. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a cutting machine comprising: a machine main body configured to cut a workpiece; and a numerically control (NC) device configured to control the machine main body, wherein: the machine main body comprises: a machining unit configured to cut the workpiece by changing a relative position between the workpiece and a beam spot of a laser beam, comprising a nozzle attached at a tip portion of the machining unit and having an opening portion formed therein for radiating the laser beam to the workpiece; and a tool path control unit configured to control a tool path based on a drive control signal, wherein the tool path is a path of the beam spot that is formed by vibrating the laser beam in a non-circular vibration pattern, and corresponds to a cutting tool and has a non-circular shape, the NC device comprises: a tool radius compensation amount calculation unit configured to generate tool radius compensation information for compensating a tool radius of the cutting tool to cut the workpiece based on a machining program and a machining condition set based on product shape information including dimensions and a shape of a final machined product obtained by cutting the workpiece, “the tool radius compensation information including a first tool radius compensation value in a left tool radius compensation and a second tool radius compensation value in a right tool radius compensation, the first tool radius compensation value corresponding to a distance from a center line that passes a center point of the opening portion of the nozzle and is parallel to a traveling direction of the nozzle to a first machining surface formation position, the second tool radius compensation value corresponding to a distance from the center line to a second machining surface formation position, the first machining surface formation position being a position where a distance from the center line in a left side is maximum in the tool path, and the second machining surface formation position being a position where a distance from the center line in a right side is maximum in the tool path”; a machining path calculation unit configured to determine a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, “and the tool radius compensation information”, and to generate a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, “and the cutting compensation condition”; and a drive control unit configured to generate the drive control signal for controlling the machine main body based on the tool radius compensation control signal.


Claim 7
The reasons for allowance of Claim 7 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a cutting method comprising: setting a machining program and a machining condition based on product shape information including dimensions and a shape of a final machined product obtained by cutting a workpiece; generating tool radius compensation information for compensating a tool radius of a cutting tool to cut the workpiece based on the machining program and the machining condition, “the tool radius compensation information including a first tool radius compensation value in a left tool radius compensation and a second tool radius compensation value in a right tool radius compensation, the first tool radius compensation value corresponding to a distance from a center line that passes a center point of an opening portion of a nozzle through which a laser beam passes and is parallel to a traveling direction of the nozzle to a first machining surface formation position, the second tool radius compensation value corresponding to a distance from the center line to a second machining surface formation position, the first machining surface formation position being a position where a distance from the center line in a left side is maximum in a tool path”, and the second machining surface formation position being a position where a distance from the center line in a right side is maximum in the tool path, wherein the tool path is a path of a beam spot that is formed by vibrating the laser beam in a non-circular vibration pattern, and corresponds to the cutting tool and has a non-circular shape; determining a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, “and the tool radius compensation information”; generating a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, “and the cutting compensation condition”; generating a drive control signal for controlling a machine main body based on the tool radius compensation control signal; moving the nozzle to an intended position based on the machining program and the machining condition; radiating the laser beam to the workpiece from the opening portion based on the machining program and the machining condition; and controlling the tool path based on the drive control signal.

Claim 10
The reasons for allowance of Claim 10 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a cutting machine comprising: a machine main body configured to cut a workpiece; and a numerically control (NC) device configured to control the machine main body, wherein the machine main body comprises: a machining unit configured to cut the workpiece by changing a relative position between the workpiece and a beam spot of a laser beam, comprising a nozzle attached at a tip portion of the machining unit and having an opening portion formed therein for radiating the laser beam to the workpiece; and a tool path control unit configured to control a tool path based on a drive control signal, wherein the tool path is a path of the beam spot that is formed by vibrating the laser beam in a non-circular vibration pattern, and corresponds to a cutting tool and has a non-circular shape, wherein: the tool path control unit comprises any one of (a), (b), and (c), (a) a cylindrical lens configured to deform the beam spot of the laser beam; and a drive unit configured to reciprocally and rotationally vibrate the cylindrical lens in a direction with an optical axis of the laser beam as a rotation axis, or reciprocally and linearly vibrate the cylindrical lens in a direction orthogonal to the optical axis of the laser beam and in a radial direction of the cylindrical lens, (b) a collimator lens configured to convert the laser beam into a parallel beam; a focusing lens configured to focus the laser beam having been converted into the parallel beam and apply the parallel beam to the workpiece; and a drive unit configured to drive the focusing lens to shift an optical axis of the focusing lens from an optical axis of the laser beam, (c) first and second scanning mirrors configured to reflect the laser beam; a first drive unit configured to reciprocally drive the first scanning mirror in a predetermined direction within a predetermined angle range; and a second drive unit configured to reciprocally drive the second scanning mirror in a direction different from the driving direction of the first scanning mirror within a predetermined angle range, the NC device: generates tool radius compensation information for compensating a tool radius of the cutting tool to cut the workpiece based on a machining program and a machining condition set based on product shape information including dimensions and a shape of a final machined product obtained by cutting the workpiece, “the tool radius compensation information including a first tool radius compensation value in a left tool radius compensation and a second tool radius compensation value in a right tool radius compensation, the first tool radius compensation value corresponding to a distance from a center line that passes a center point of the opening portion of the nozzle and is parallel to a traveling direction of the nozzle to a first machining surface formation position, the second tool radius compensation value corresponding to a distance from the center line to a second machining surface formation position, the first machining surface formation position being a position where a distance from the center line in a left side is maximum in the tool path, and the second machining surface formation position being a position where a distance from the center line in a right side is maximum in the tool path”; determines a cutting compensation condition indicating the left tool radius compensation or the right tool radius compensation based on the machining program, the machining condition, “and the tool radius compensation information”; generates a tool radius compensation control signal based on the machining program, the machining condition, the tool radius compensation information, “and the cutting compensation condition”; and generates the drive control signal for controlling the machine main body based on the tool radius compensation control signal.
As dependent claims 2-6 and 9 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-6 and corresponding description.
The prior art made of record include WO-2017199410-A1 to Yamamoto et al.; JP-2011025272-A to Imai et al.; US Patent Publication No. 2014/0291308 A1 to Lasagni et al.; JP-2017029611-A to Matsumoto; US Patent Publication No. 2014/0060271 A1 to Norberg Ohisson; US Patent Publication No. 2015/0209898 A1 to Kim; US Patent Publication No. 2019/0225530 A1 to Bohme; US Patent Publication No. 2020/0156184 A1 to Regaard; US Patent Publication No. 2011/0120982 A1 to Sepp et al.; US Patent No. 10,859,997 B1 to Miles et al.; and US Patent Publication No. 2010/0200552 A1 to Mienhardt.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117